ORDER
This is a petition for reinstatement to the Rhode Island Bar. On September 5, 1980, *421the petitioner, Arnold Zoglio, consented to the entry of an order disbarring him from the practice of law following the receipt by this court’s Chief Disciplinary Counsel of several complaints involving neglect or misconduct on his part. At no time was there any evidence of a claim of wrongful withholding of clients’ funds. Recently, the petitioner and counsel appeared before this court for a hearing on the petitioner’s petition for reinstatement as a member of the Rhode Island Bar.
Upon consideration of the evidence before us, the court is of the opinion that the petitioner has rehabilitated himself to a point where he should be restored to his former status as an attorney licensed to practice law in this jurisdiction.
Accordingly, the petitioner’s request that the disbarment order of September 5, 1980, be vacated and that his right to practice law in this state be reinstated is granted.
BEVILACQUA, C.J., did not participate.